Citation Nr: 1713390	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for memory loss (dementia) due to arachnoid cyst removal.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied service connection for memory loss (dementia) due to arachnoid cyst removal.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current memory loss (dementia) due to arachnoid cyst removal is causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for service connection for memory loss (dementia) due to arachnoid cyst removal have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  The Veteran filed the claim on appeal using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Therefore, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  VA has obtained available service treatment records (STRs) and pertinent post-service medical records.  

The Board notes that two VA treatment notes in September 2008 and February 2014 indicate that there are documents from a vascular clinic visit and a psychiatric appointment, which have been scanned to the Veteran's medical record, but have not been uploaded to the Veterans Benefit Management System (VBMS).  However, the Veteran has not contended, and the record does not indicate, that these records are pertinent to his claim.  In this regard, the Board does not question that a current disability exists, and the question is whether there exists a nexus between such disability and arachnoid cyst removal; there is no suggestion that these records address that matter.  Therefore, the Board finds that no additional assistance in this regard is required because a remand to obtain these records would serve no useful purpose and merely delay adjudication.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


VA afforded the Veteran a VA examination in June 2015.  The examiner considered the relevant history of the Veteran's memory loss disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  The Board finds that the June 2015 examination is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

All known and available records have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology to support the Veteran's claim for service connection.

Service treatment records indicate that the Veteran underwent a craniotomy after experiencing a spontaneous seizure in May 1968.  The procedure revealed that the Veteran had an extra-cerebral arachnoid cyst in his brain.  

However, while the Veteran did undergo removal of an arachnoid cyst in service, there is no evidence of record that this procedure resulted in any mental impairment.  Service treatment records are silent for any complaints, treatments, or diagnosis of memory loss and the Board also notes that there is no separation examination of record.

Therefore, the earliest clinical record of memory loss is a February 2014 private treatment record, more than 30 years after separation from service.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, a February 2014 private treatment record indicates that the Veteran's memory loss is related to small vessel ischemic disease, not arachnoid cyst removal as the Veteran contends.  The record states, in pertinent part, that there are moderate changes of small vessel ischemic disease within the periventricular and deep white matter bilaterally as well as moderate age-related atrophy of the cerebrum and cerebellum.

A June 2015 VA neurological examination is also negative medical evidence weighing against the Veteran's claim.  Not only does the examination report state that the Veteran's dementia-like symptoms began a few years earlier, but it also indicates that the Veteran does not have dementia or any other health conditions attributable to a central nervous system (CNS) disease and/or treatment.  The June 2015 examiner also states that it is less likely that the Veteran's cognitive issues are specifically due to the brain surgery he had in service and more likely due to the Veteran's small vessel ischemic disease.  Furthermore, he reports that the Veteran's arachnoid cyst was not within the brain matter and therefore not a true intracerebral space occupying lesion.  

In making its determination, the Board has also considered the Veteran's own statements, and those of his three children, made in support of the Veteran's claim that he has experienced memory loss since the removal of an arachnoid cyst in service.  While the Board notes that lay persons are competent to reports symptoms of memory loss, the Veteran and his three children have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering a competent medical opinion.  Lay persons are competent to opinions on some medical issues, but the specific issue in this case, memory loss due to arachnoid cyst removal, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau, 492 F.3d at 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran has not shown that he, or those who provided statements on his behalf, possess the medical training and expertise necessary to opine as to the medical etiology of his current disability.

Furthermore, it is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Board finds that the current lay statements have minimal probative value because they directly contradict the other lay evidence of record, in which the Veteran denied having memory loss.

Specifically, during a January 2013 private examination, just two years before filing his claim for service connection, the Veteran denied having memory loss.  In addition, the Veteran's son stated in the January 2013 private treatment record that the Veteran had "no significant evidence of dementia or memory dysfunction out of the ordinary."  The Board finds that these statements weigh against the Veteran's contention that he has experienced memory loss since service.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The record is devoid of any evidence of a diagnosis of memory loss during service, credible evidence of continuity of symptomatology, and a nexus between a current memory loss and the Veteran's active duty service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for memory loss (dementia) due to arachnoid cyst removal is denied.  38 U.S.C.A § 5107(b).







ORDER

Entitlement to service connection for memory loss (dementia) due to arachnoid cyst removal is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


